NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Frank Miskiel on 2/15/2022.

Please amend the claims as follows.
Claim 1: A method for producing a silica aerogel, the method comprising: 
preparing a reactant by adding a basic catalyst to a first silica precursor solution; 
performing primary gelation in which the reactant is stirred at a stirring rate of 50 rpm to 500 rpm to form a gel precursor having a viscosity of 1 cP to 25 cP at 25°C; 
introducing a second silica precursor solution to a fiber; 
[[and]] performing secondary gelation in which the gel precursor is introduced to the fiber to which the second silica precursor solution was introduced to form a silica aerogel precursor[[.]];
and drying the silica aerogel precursor to produce the silica aerogel.
Claim 10: A method for producing a silica aerogel sheet, the method comprising:
preparing a reactant by adding a basic catalyst to a first silica precursor solution; 
performing primary gelation in which the reactant is stirred at a stirring rate of 50 rpm to 500 rpm to form a gel precursor having a viscosity of 1 cP to 25 cP at 25°C;
introducing a second silica precursor solution to a continuous fiber sheet; 
performing secondary gelation in which the gel precursor is introduced to the continuous fiber sheet to which the second silica precursor solution was introduced to be gelled; 
[[and]] forming a plurality of layers by winding the secondary gelled continuous fiber sheet precursor[[.]];
      and drying the secondary gelled continuous fiber sheet to produce the silica aerogel sheet.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN EDWARD LACLAIR whose telephone number is (571)272-1815. The examiner can normally be reached M-Th, 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/L.E.L./Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736